Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiebl (US 7,895,677) in view of Abelman et al. (US 7,152,253). The device of Schiebl discloses, 
With respect to claim 1, A chin strap comprising:

A rigid (column 4, lines 24-25) protective shell  (12)  including an outer surface that faces away from a user’s chin during use of the chin strap (Figure 2),  the outer surface including a curved and convex contour extending between lengthwise ends of the shell (See Figure 1), the shell further including a first curved edge (see upper edge 18)  extending between the lengthwise ends along a top edge portion of the shell  (Figure 2) and a second curved edge (Figure 2, bottom edge 18) extending between the lengthwise ends along a bottom edge portion of the shell that extends below the user’s chin (Figure 2) during use of the chin strap, 

	The device of Schiebl substantially discloses the claimed invention but is lacking the contours of the lower edge of the device. 
	The device of Abelman et al. discloses, a chin guard device having an upper edge and a second curved bottom edge (figure 8), the second curved edge includes a convex contour (see annotated figure), the convex contour of the second curved edge is centrally located along the second curved edge (see figures 8 and 10)  and the second curved edge further includes a first concave contour (see annotated figure) located between a first lengthwise end of the shell and the centrally located convex contour of the second curved edge and a second concave contour located between a second lengthwise end of the shell and the centrally located convex contour of the second curved edge (see annotated figure).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed, to utilize the contour of the lower edge as claimed, in order to provide improved engagement with the chin of the user (column 3, line 15). 
[AltContent: textbox (Extends further in distance from the upper edge)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First concave curves )][AltContent: textbox (Second concave curve)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Convex curved edge)]
    PNG
    media_image1.png
    2442
    2099
    media_image1.png
    Greyscale


With respect to claim 2,  wherein a cross-section along a lengthwise central axis of the chin strap defines first and second outer surface shell portions that are 

With respect to claim 3, further comprising straps (Schiebl, Column 4, line 41, Abelman (34,35)  coupled to lengthwise ends of the shell, wherein the straps are further configured to connect with a helmet such that the chin strap is aligned to engage with a user’s chin when the user is wearing the helmet (Column 3, line 30). 

With respect to claim 4, wherein the straps are configured to connect with the helmet (Schiebl, column 3, line 30) such that a portion of the outer surface of the shell including a portion of the second curved edge is disposed beneath the user’s chin (Column 3, lines 30-35). 

With respect to claim 4, a cushion member (14) secured to an inner surface of the shell that opposes the shell outer surface (Figure 4), wherein the cushion member includes a surface including a curved and concave contour that extends between lengthwise ends of the cushion member such that the cushion member engages with the user’s chin during use of the chin strap. The cushion of Schiebl follows the contours of the chin device, and in combination, would follow the curved and concave contours that extends between the lengthwise ends as required by the claim. 

With respect to claim 6, the cushion member comprises compressible material (Column 5, lines 27-28). 

With respect to claim 7, the cushion member includes at least one raised protrusion (60)  extending from the surface of the cushion member so as to engage a user’s chin when the chin strap is placed over the user’s chin (Column 5, lines 25-30). 

With respect to claim 8, further comprising a cut-out section (46) extending through and located proximate a lengthwise end of the shell (Figure 5) , the cut-out section being suitably dimensioned to facilitate looping of a strap through the cut-out section (column 4, lines 40-45).

With respect to claim 9, further comprising a channel (48) defined on the outer surface of the shell and extending from the cut-out section toward the lengthwise end of the shell (Figure 5) 

With respect to claim 10, wherein the channel is defined by two spaced apart ridges extending from the outer surface of the shell in a direction from the cut-out section toward the lengthwise end of the shell (Figure 1, see upper and lower walls of the channel 48), the ridges being spaced apart from each other at least the length of the cut-out section.


With respect to claim 11, wherein at least a portion of the second curved edge of the shell extends further in distance from a leading forward edge of the shell than at least a portion of the first curved edge of the shell (in combination, see Abelman, annotated figure above)

With respect to claim 12, wherein at least a portion of the second curved edge of the shell extends further in distance from a leading forward edge of the shell than at least a portion of the first curved edge of the shell by an amount of 10 - 25 mm. The prior art teaches that the second curved edge extends a distance from the leading forward edge, but is silent with respect to the measurement.  A person having ordinary skill in the art at the time the invention was effectively filed would have been motivated to find the optimal range for this measurement, including an amount of 10-25mm, through routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 

With respect to claim 13, a helmet configured to fit around at least a portion of a user’s head (column1, lines 40-45); and the chin strap of claim 1.

With respect to claim 14, A chin strap comprising:


 The shell further including a first curved edge (upper edge 18) extending between the lengthwise ends along a top edge portion of the shell (Figure 2)
And a second curved edge (lower edge 18) extending between the lengthwise ends along a bottom edge portion of the shell that extends below a user’s chin during use of the chin strap (Figure 2), 
Wherein the first curved edge includes a concave contour (Figure 1),  
And a cross-section along a lengthwise central axis of the chin strap defines a first shell portion including the first curved edge and a second shell portion including the second curved edge (Figure 2),
The device of Schiebl substantially discloses the claimed invention but is lacking the contours of the lower edge of the device. 
	The device of Abelman et al. discloses, a chin guard device having an upper edge and a second curved bottom edge (figure 8), the second curved edge includes a convex contour (see annotated figure), the convex contour of the second curved edge is centrally located along the second curved edge (see figures 8 and 10)  and the second curved edge further includes a first concave contour (see annotated figure) located between a first lengthwise end of the shell and the centrally located convex contour of the second curved edge and a second concave contour located between a second lengthwise end of the shell and the centrally located convex contour of the second curved edge (see annotated figure).




With respect to claim 15, a cushion member (14) secured to an inner surface of the shell that opposes the shell outer surface (Figure 3), wherein the cushion member includes a surface including a curved and concave contour that extends between lengthwise ends of the cushion member (Figure 3) such that the cushion member engages with the user’s chin during use of the chin strap.

With respect to claim 16, wherein the first shell portion of the cross-section defines a first surface area between the lengthwise central axis and the first curved edge (Figure 1);
And in combination, the second shell portion of the cross-section defines a second surface area between the lengthwise central axis and the second curved edge; and the first surface area is less than the second surface area. (In combination, see Abelman, annotated figure above)
Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that neither Schiebl nor Abelman fairly teaches the features of a second curved edge of a rigid protective shell having a centrally located convex contour.  The prior art of Schiebl teaches a rigid shell. The device of Abelman is relied upon to show that it is known in the art to provide a convex curvature centrally located on the second edge of the device.  A person having ordinary skill in the art would be motivated to utilize the claimed shape on the second edge, as taught by Ableman which provides a teaching that the shape is for receiving and engaging the chin of the wearer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732